 1   BRADLEY/GROMBACHER, LLP
     Marcus J. Bradley, Esq. (SBN 174156)
 2   Kiley L. Grombacher, Esq. (SBN 245960)
     Lirit A. King, Esq. (SBN 252521)
 3   31365 Oak Crest Drive, Suite 240
     Westlake Village, California 91361
 4   Telephone: (805) 270-7100
     Facsimile: (805) 270-7589
 5   mbradley@bradleygrombacher.com
 6
     kgrombacher@bradleygrombacher.com
     lking@bradleygrombacher.com
 7
     Attorneys for Plaintiff, JAMES SANCHO, individually
 8   and on behalf of other individuals similarly situated
 9
     HUNTON ANDREWS KURTH LLP
10   ROLAND M. JUAREZ (State Bar No. 160793)
     rjuarez@hunton.com
11   VERONICA A. TORREJÓN (State Bar No. 310871)
     vtorrejon@hunton.com
12   550 South Hope Street, Suite 2000
     Los Angeles, California 90071-2627
13   Telephone: 213 • 532 • 2000
     Facsimile: 213 • 532 • 2020
14
     Attorneys for Defendant
15   VULCAN MATERIALS COMPANY
16
                              UNITED STATES DISTRICT COURT
17
                              EASTERN DISTRICT OF CALIFORNIA
18

19
     JAMES SANCHO, individually and on            CASE NO.: 1:20-CV-00898-NONE-JLT
20   behalf of others similarly situated,
21                                                STIPULATED PROTECTIVE ORDER
                 Plaintiff,                       (Doc. 24)
22

23         v.

24   VULCAN MATERIALS COMPANY, a
25   New Jersey corporation; and DOES 1
     through 100, inclusive,
26
27               Defendant.
28
29                                            1
30                                STIPULATED PROTECTIVE ORDER
 1   1.    PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve production
 3   of confidential, proprietary, or private information for which special protection from
 4   public disclosure and from use for any purpose other than prosecuting this litigation
 5   may be warranted. Accordingly, the parties hereby stipulate to and petition the court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this Order
 7   does not confer blanket protections on all disclosures or responses to discovery and that
 8   the protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable legal
10   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
11   Stipulated Protective Order does not entitle them to file confidential information under
12   seal; Civil Local Rule 141 sets forth the procedures that must be followed and the
13   standards that will be applied when a party seeks permission from the court to file
14   material under seal.
15   2.    DEFINITIONS
16   2.1   Challenging Party: A Party or Non-Party that challenges the designation of
17   information or items under this Order.
18   2.2   “CONFIDENTIAL” Information or Items: information (regardless of how it is
19   generated, stored or maintained) or tangible things that qualify for protection, including
20   but not limited to testimony and records, discovery responses, whether hardcopy or
21   electronic, that contain confidential and/or proprietary trade secret information,
22   including, but not limited to, competitively-sensitive information protected by law, and
23   information protected by California’s constitution and common law right to privacy,
24   including, but not limited, to any contact information for employees and former
25   employees disclosed by Defendant to Plaintiff.
26   2.3   Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
27   well as their support staff).
28   2.4   Designating Party: A Party or Non-Party that designates information or items
29                                               2
30                                   STIPULATED PROTECTIVE ORDER
 1   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 2   2.5   Disclosure or Discovery Material: all items or information, regardless of the
 3   medium or manner in which it is generated, stored, or maintained (including, among
 4   other things, testimony, transcripts, and tangible things), that are produced or generated
 5   in disclosures or responses to discovery in this matter.
 6   2.6   Expert: a person with specialized knowledge or experience in a matter pertinent
 7   to the litigation who has been retained by a Party or its counsel to serve as an expert
 8   witness or as a consultant in this action.
 9   2.7   House Counsel: attorneys who are employees of a party to this action. House
10   Counsel does not include Outside Counsel of Record or any other outside counsel.
11   2.8   Non-Party: any natural person, partnership, corporation, association, or other
12   legal entity not named as a Party to this action.
13   2.9   Outside Counsel of Record: attorneys who are not employees of a party to this
14   action but are retained to represent or advise a party to this action and have appeared in
15   this action on behalf of that party or are affiliated with a law firm which has appeared
16   on behalf of that party.
17   2.10 Party: any party to this action, including all of its officers, directors, employees,
18   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
19   2.11 Producing Party: A Party or Non-Party that produces Disclosure or Discovery
20   Material in this action.
21   2.12 Professional Vendors: persons or entities that provide litigation support services
22   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
23   organizing, storing, or retrieving data in any form or medium) and their employees and
24   subcontractors.
25   2.13 Protected Material: any Disclosure or Discovery Material that is designated as
26   “CONFIDENTIAL.”
27   2.14 Receiving Party: A Party that receives Disclosure or Discovery Material from a
28   Producing Party.
29                                                3
30                                 STIPULATED PROTECTIVE ORDER
 1   3.    SCOPE
 2   The protections conferred by this Stipulation and Order cover not only Protected
 3   Material (as defined above), but also (1) any information copied or extracted from
 4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5   Material; and (3) any testimony, conversations, or presentations by Parties or their
 6   Counsel that might reveal Protected Material. However, the protections conferred by
 7   this Stipulation and Order do not cover the following information: (a) any information
 8   that is in the public domain at the time of disclosure to a Receiving Party or becomes
 9   part of the public domain after its disclosure to a Receiving Party as a result of
10   publication not involving a violation of this Order, including becoming part of the
11   public record through trial or otherwise; and (b) any information known to the
12   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
13   disclosure from a source who obtained the information lawfully and under no obligation
14   of confidentiality to the Designating Party. Any use of Protected Material at trial shall
15   be governed by a separate agreement or order.
16   4.    DURATION
17   Even after final disposition of this litigation, the confidentiality obligations imposed by
18   this Order shall remain in effect until a Designating Party agrees otherwise in writing
19   or a court order otherwise directs. Final disposition shall be deemed to be the later of
20   (1) dismissal of all claims and defenses in this action, with or without prejudice; and
21   (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
22   remands, trials, or reviews of this action, including the time limits for filing any motions
23   or applications for extension of time pursuant to applicable law.
24   5.    DESIGNATING PROTECTED MATERIAL
25   5.1   Exercise of Restraint and Care in Designating Material for Protection. Each Party
26   or Non-Party that designates information or items for protection under this Order must
27   take care to limit any such designation to specific material that qualifies under the
28   appropriate standards. The Designating Party must designate for protection only those
29                                                4
30                                 STIPULATED PROTECTIVE ORDER
 1   parts of material, documents, items, or oral or written communications that qualify – so
 2   that other portions of the material, documents, items, or communications for which
 3   protection is not warranted are not swept unjustifiably within the ambit of this Order.
 4   Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 5   shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 6   to unnecessarily encumber or retard the case development process or to impose
 7   unnecessary expenses and burdens on other parties) expose the Designating Party to
 8   sanctions.
 9   If it comes to a Designating Party’s attention that information or items that it designated
10   for protection do not qualify for protection, that Designating Party must promptly notify
11   all other Parties that it is withdrawing the mistaken designation.
12   5.2   Manner and Timing of Designations. Except as otherwise provided in this Order
13   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
14   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
15   must be clearly so designated before the material is disclosed or produced.
16   Designation in conformity with this Order requires:
17   (a) for information in documentary form (e.g., paper or electronic documents, but
18   excluding transcripts of depositions or other pretrial or trial proceedings), that the
19   Producing Party affix the legend “CONFIDENTIAL” to each page that contains
20   protected material. If only a portion or portions of the material on a page qualifies for
21   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
22   by making appropriate markings in the margins).
23   A Party or Non-Party that makes original documents or materials available for
24   inspection need not designate them for protection until after the inspecting Party has
25   indicated which material it would like copied and produced. During the inspection and
26   before the designation, all of the material made available for inspection shall be deemed
27   “CONFIDENTIAL.” After the inspecting Party has identified the documents, it wants
28   copied and produced, the Producing Party must determine which documents, or
29                                               5
30                                 STIPULATED PROTECTIVE ORDER
 1   portions thereof, qualify for protection under this Order. Then, before producing the
 2   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to
 3   each page that contains Protected Material. If only a portion or portions of the material
 4   on a page qualifies for protection, the Producing Party also must clearly identify the
 5   protected portion(s) (e.g., by making appropriate markings in the margins). To the
 6   extent documents or materials are produced in a native format, it shall be sufficient to
 7   append “CONFIDENTIAL” to the filename of such documents or to include an
 8   associated placeholder document bearing the term “CONFIDENTIAL.”
 9   (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
10   Designating Party identify on the record, before the close of the deposition, hearing, or
11   other proceeding, all protected testimony.
12   (c) for information produced in some form other than documentary and for any other
13   tangible items, that the Producing Party affix in a prominent place on the exterior of the
14   container or containers in which the information or item is stored the legend
15   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
16   protection, the Producing Party, to the extent practicable, shall identify the protected
17   portion(s).
18   5.3   Inadvertent Failures to Designate.         If any Producing Party inadvertently
19   produces or discloses any “CONFIDENTIAL” information without marking it with an
20   appropriate legend, the Producing Party or a Designating Party shall promptly notify
21   the receiving party that the information should be treated in accordance with the terms
22   of this Protective Order, and shall forward appropriately stamped copies of the items in
23   question. Within five business (5) days of the receipt of substitute copies, the receiving
24   party shall return the previously unmarked items and all copies thereof. The inadvertent
25   disclosure shall not be deemed a waiver of confidentiality, and such designation shall
26   be made as soon as possible after the discovery of the inadvertent production or
27   disclosure.
28   ///
29                                                6
30                                 STIPULATED PROTECTIVE ORDER
 1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2   6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of
 3   confidentiality at any time. Unless a prompt challenge to a Designating Party’s
 4   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
 5   unnecessary economic burdens, or a significant disruption or delay of the litigation, a
 6   Party does not waive its right to challenge a confidentiality designation by electing not
 7   to mount a challenge promptly after the original designation is disclosed.
 8   6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
 9   process by providing written notice of each designation it is challenging and describing
10   the basis for each challenge. To avoid ambiguity as to whether a challenge has been
11   made, the written notice must recite that the challenge to confidentiality is being made
12   in accordance with this specific paragraph of the Protective Order. The parties shall
13   attempt to resolve each challenge in good faith and must begin the process by conferring
14   directly (in voice-to-voice dialogue; other forms of communication are not sufficient)
15   within 14 days of the date of service of notice. In conferring, the Challenging Party
16   must explain the basis for its belief that the confidentiality designation was not proper
17   and must give the Designating Party an opportunity to review the designated material,
18   to reconsider the circumstances, and, if no change in designation is offered, to explain
19   the basis for the chosen designation. A Challenging Party may proceed to the next stage
20   of the challenge process only if it has engaged in this meet and confer process first or
21   establishes that the Designating Party is unwilling to participate in the meet and confer
22   process in a timely manner.
23   6.3   Judicial Intervention. If the Parties cannot resolve a challenge without court
24   intervention, the Challenging Party shall file and serve a motion under Civil Local Rule
25   7 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the
26   initial notice of challenge or within 14 days of the parties agreeing that the meet and
27   confer process will not resolve their dispute, whichever is earlier. Each such motion
28   must be accompanied by a competent declaration affirming that the movant has
29                                              7
30                                 STIPULATED PROTECTIVE ORDER
 1   complied with the meet and confer requirements imposed in the preceding paragraph.
 2   Failure by the Challenging Party to make such a motion including the required
 3   declaration within 21 days (or 14 days, if applicable) shall automatically waive the
 4   confidentiality designation for each challenged designation. In addition, the
 5   Challenging Party may file a motion challenging a confidentiality designation at any
 6   time if there is good cause for doing so, including a challenge to the designation of a
 7   deposition transcript or any portions thereof. Any motion brought pursuant to this
 8   provision must be accompanied by a competent declaration affirming that the movant
 9   has complied with the meet and confer requirements imposed by the preceding
10   paragraph.
11   The burden of persuasion in any such challenge proceeding shall be on the Designating
12   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or
13   impose unnecessary expenses and burdens on other parties) may expose the
14   Challenging Party to sanctions. Unless the Designating Party has waived the
15   confidentiality designation by failing to file a motion to retain confidentiality as
16   described above, all parties shall continue to afford the material in question the level of
17   protection to which it is entitled under the Producing Party’s designation until the court
18   rules on the challenge.
19   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
20   7.1   Basic Principles. A Receiving Party may use Protected Material that is disclosed
21   or produced by another Party or by a Non-Party in connection with this case only for
22   prosecuting, defending, or attempting to settle this litigation. In particular and without
23   otherwise limiting the foregoing, any contact information disclosed to Plaintiff that is
24   designated as “CONFIDENTIAL” shall not be used at any time for the purpose of
25   soliciting individuals to assert wage and hour claims against Defendants outside the
26   context of this litigation. Such Protected Material may be disclosed only to the
27   categories of persons and under the conditions described in this Order. When the
28   litigation has been terminated, a Receiving Party must comply with the provisions of
29                                               8
30                                 STIPULATED PROTECTIVE ORDER
 1   section 13 below (FINAL DISPOSITION).
 2   Protected Material must be stored and maintained by a Receiving Party at a location
 3   and in a secure manner that ensures that access is limited to the persons authorized
 4   under this Order.
 5   7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 6   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 7   may disclose any information or item designated “CONFIDENTIAL” only to:
 8   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 9   employees of said Outside Counsel of Record to whom it is reasonably necessary to
10   disclose the information for this litigation and who have signed the “Acknowledgment
11   and Agreement to Be Bound” that is attached hereto as Exhibit A;
12   (b) the officers, directors, and employees (including House Counsel) of the Receiving
13   Party to whom disclosure is reasonably necessary for this litigation and who have
14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
16   reasonably necessary for this litigation and who have signed the “Acknowledgment and
17   Agreement to Be Bound” (Exhibit A);
18   (d) the court and its personnel;
19   (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
20   and Professional Vendors to whom disclosure is reasonably necessary for this litigation
21   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22   (f) during their depositions, witnesses in the action to whom disclosure is reasonably
23   necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
24   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
25   Pages of transcribed deposition testimony or exhibits to depositions that reveal
26   Protected Material must be separately bound by the court reporter and may not be
27   disclosed to anyone except as permitted under this Stipulated Protective Order.
28   (g) the author or recipient of a document containing the information or a custodian or
29                                              9
30                                STIPULATED PROTECTIVE ORDER
 1   other person who otherwise possessed or knew the information.
 2   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 3   IN OTHER LITIGATION
 4   If a Party is served with a subpoena or a court order issued in other litigation that
 5   compels disclosure of any information or items designated in this action as
 6   “CONFIDENTIAL,” that Party must:
 7   (a) promptly notify in writing the Designating Party. Such notification shall include a
 8   copy of the subpoena or court order;
 9   (b) promptly notify in writing the party who caused the subpoena or order to issue in
10   the other litigation that some or all of the material covered by the subpoena or order is
11   subject to this Protective Order. Such notification shall include a copy of this Stipulated
12   Protective Order; and
13   (c) cooperate with respect to all reasonable procedures sought to be pursued by the
14   Designating Party whose Protected Material may be affected.
15   If the Designating Party timely seeks a protective order, the Party served with the
16   subpoena or court order shall not produce any information designated in this action as
17   “CONFIDENTIAL” before a determination by the court from which the subpoena or
18   order issued, unless the Party has obtained the Designating Party’s permission. The
19   Designating Party shall bear the burden and expense of seeking protection in that court
20   of its confidential material – and nothing in these provisions should be construed as
21   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
22   from another court.
23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24   PRODUCED IN THIS LITIGATION
25   (a) The terms of this Order are applicable to information produced by a Non-Party in
26   this action and designated as “CONFIDENTIAL.” Such information produced by Non-
27   Parties in connection with this litigation is protected by the remedies and relief provided
28   by this Order. Nothing in these provisions should be construed as prohibiting a Non-
29                                               10
30                                 STIPULATED PROTECTIVE ORDER
 1   Party from seeking additional protections.
 2   (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
 3   Party’s confidential information in its possession, and the Party is subject to an
 4   agreement with the Non-Party not to produce the Non-Party’s confidential information,
 5   then the Party shall:
 6   (1) promptly notify in writing the Requesting Party and the Non-Party that some or all
 7   of the information requested is subject to a confidentiality agreement with a Non-Party;
 8   (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
 9   this litigation, the relevant discovery request(s), and a reasonably specific description
10   of the information requested; and
11   (3) make the information requested available for inspection by the Non-Party.
12   (c) If the Non-Party fails to object or seek a protective order from this court within 14
13   days of receiving the notice and accompanying information, the Receiving Party may
14   produce the Non-Party’s confidential information responsive to the discovery request.
15   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
16   any information in its possession or control that is subject to the confidentiality
17   agreement with the Non-Party before a determination by the court. Absent a court order
18   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
19   in this court of its Protected Material.
20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
22   Material to any person or in any circumstance not authorized under this Stipulated
23   Protective Order, the Receiving Party must immediately (a) notify in writing the
24   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
25   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
26   unauthorized disclosures were made of all the terms of this Order, and (d) request such
27   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that
28   is attached hereto as Exhibit A.
29                                                11
30                                  STIPULATED PROTECTIVE ORDER
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED           MATERIAL
 3   When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4   produced material is subject to a claim of privilege or other protection, the obligations
 5   of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
 6   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
 7   established in an e-discovery order that provides for production without prior privilege
 8   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
 9   an agreement on the effect of disclosure of a communication or information covered by
10   the attorney-client privilege or work product protection, the parties may incorporate
11   their agreement in the stipulated protective order submitted to the court.
12   12.   MISCELLANEOUS
13   12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to
14   seek its modification by the court in the future.
15   12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
16   Order no Party waives any right it otherwise would have to object to disclosing or
17   producing any information or item on any ground not addressed in this Stipulated
18   Protective Order. Similarly, no Party waives any right to object on any ground to use in
19   evidence of any of the material covered by this Protective Order.
20   12.3 Filing Protected Material. Without written permission from the Designating
21   Party or a court order secured after appropriate notice to all interested persons, a Party
22   may not file in the public record in this action any Protected Material. A Party that seeks
23   to file under seal any Protected Material must comply with Civil Local Rule 141.
24   Protected Material may only be filed under seal pursuant to a court order authorizing
25   the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 141,
26   a sealing order will issue only upon a request establishing that the Protected Material at
27   issue is privileged, protectable as a trade secret, or otherwise entitled to protection under
28   the law. If a Receiving Party's request to file Protected Material under seal pursuant to
29                                                12
30                                  STIPULATED PROTECTIVE ORDER
 1   Civil Local Rule 141(b) is denied by the court, then the Receiving Party may file the
 2   information in the public record pursuant to Civil Local Rule 141(e) unless otherwise
 3   instructed by the court.
 4   13.   FINAL DISPOSITION
 5   Within 60 days after the final disposition of this action, as defined in paragraph 4, each
 6   Receiving Party must return all Protected Material to the Producing Party or destroy
 7   such material. As used in this subdivision, “all Protected Material” includes all copies,
 8   abstracts, compilations, summaries, and any other format reproducing or capturing any
 9   of the Protected Material. Whether the Protected Material is returned or destroyed, the
10   Receiving Party must submit a written certification to the Producing Party (and, if not
11   the same person or entity, to the Designating Party) by the 60 day deadline that (1)
12   identifies (by category, where appropriate) all the Protected Material that was returned
13   or destroyed and (2) affirms that the Receiving Party has not retained any copies,
14   abstracts, compilations, summaries or any other format reproducing or capturing any of
15   the Protected Material. Notwithstanding this provision, Counsel is entitled to retain an
16   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
17   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
18   work product, and consultant and expert work product, even if such materials contain
19   Protected Material. Any such archival copies that contain or constitute Protected
20   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
21

22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
29                                              13
30                                 STIPULATED PROTECTIVE ORDER
 1
     DATED: May 20, 2021            BRADLEY/GROMBACHER, LLP

 2

 3
                                        By: _________________________________
 4                                          Marcus J. Bradley, Esq.
 5                                          Kiley L. Grombacher, Esq.
                                            Lirit A. King, Esq
 6

 7                                          Attorneys for Plaintiff

 8

 9   DATED: May 20, 2021            HUNTON ANDREWS KURTH LLP

10                                      By: _____________________________
11                                          Roland Juarez, Esq.
                                            Veronica A. Torrejón, Esq.
12

13                                          Attorneys for Defendant
                                            Vulcan Materials Company
14

15                                      ORDER
16
     IT IS SO ORDERED.
17
       Dated:   May 20, 2021                    _ /s/ Jennifer L. Thurston
18                                      CHIEF UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
29                                         14
30                             STIPULATED PROTECTIVE ORDER
 1                                           EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of ________________
 4   [print or type full address], declare under penalty of perjury that I have read in its
 5   entirety and understand the Stipulated Protective Order that was issued by the United
 6   States District Court for the Eastern District of California on [date] in the case of 1:20-
 7   CV-00898-NONE-JLT. I agree to comply with and to be bound by all the terms of this
 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply
 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly
10   promise that I will not disclose in any manner any information or item that is subject to
11   this Stipulated Protective Order to any person or entity except in strict compliance with
12   the provisions of this Order.
13   I further agree to submit to the jurisdiction of the United States District Court for the
14   Eastern District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this
16   action.
17   I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   action or any proceedings related to enforcement of this Stipulated Protective Order.
21

22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26
27   Signature: __________________________________
28
29                                               15
30                                   STIPULATED PROTECTIVE ORDER
